Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
5.	Claims 1-3, 6-8, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Manolakos et al. (US 2020/0235877), hereinafter referred to as Manolakos-1, in view of Manolakos et al. (US 2019/0053103), hereinafter referred to as Manolakos-2.
Regarding claim 1, Manolakos-1 discloses: (1) an apparatuses such as a base station that supports bandwidth part (BWP) considerations for uplink and downlink positioning reference signal (PRS), see 0005; wherein a transmission reception point, such as a base station 105, may configure a PRS resource for a UE 115 In some cases, the PRS resource (e.g., a configured PRS bandwidth 1005), see 0233; (2) a serving base station of a UE may keep track of the location or positioning of the UE, see 0116 (corresponding to receiving form a network device in a serving cell, wherein the first message indicates a configuration of at least one configured bandwidth [for sounding reference signal (SRS) transmission] used for determining a position of a user equipment (UE)); (3) the UE may transmit an uplink PRS to one or more serving or neighboring base stations, see 120; wherein an uplink PRS may be, for example, an SRS, see 0196 (corresponding to sending the SRS transmission on the at least one configured BW to at least one of the network device in the serving cell and a network device in a neighboring cell); (4) a configured PRS bandwidth 1005 may span across multiple active BWPs 1015, including a first active BWP 1015-a, see 0233 (corresponding to wherein the at least  one configured BW comprises an active bandwidth part (BWP).

Manokalos-2 discloses the base station may transmit the SRS bandwidth configuration for each of the one or more bandwidth parts to the UE, see 0178 and fig. 5-step 1530.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism for SRS transmission from a base station to a UE as taught by Manolakos-2 into the system of Manolakos-1.  The suggestion/motivation for doing so would have been to keep track of the positioning of a UE in a wireless communication network, wherein the wireless communications network may support the UE with different bandwidth capabilities.
	Regarding claim 2, in Manolakos-1 the UE 115-fig.1 may receive a MAC CE (a second message from a base station) to de-activate the uplink PRS transmission, see 0204. Thus, Manolakos-1 teaches receiving a second message from the network device in the serving cell, wherein the second message indicates a deactivation command for the at least one configured BW.
	Regarding claim 3, in Manolakos-1 receiving a MAC-CE to deactivate the uplink PRS transmission is an explicit indication to deactivate the uplink PRS or SRS (see point 3 of claim 1, a PRS transmission is a SRS transmission). 
Regarding claim 6, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Manolakos 1 and 2 for the same reasons as set forth in the rejection of claim 1. The base station 2005-fig.20 of Manolakos-1 includes a 
Regarding claims 7-8, these claims have similar limitations as those of claims 2-3, respectively.  Therefore, they are rejected under Manolakos-1 and Manolakos-2 for the same reasons as set forth in the rejection of claims 2-3.
Regarding claim 11, a rejection for claim 1 has been made of a method for a UE to receive SRS transmission from a base station, and it should be noted that the method for transmitting a SRS from a base station to a UE can be performed in a similar manner. 
Regarding claims 12-13, these claims have similar limitations as those of claims 2-3, respectively.  Therefore, they are rejected under Manolakos-1 and Manolakos-2 for the same reasons as set forth in the rejection of claims 2-3.
Regarding claim 16, this claim has similar limitations as those of claim 11.  Therefore, it is rejected under Manolakos 1 and 2 for the same reasons as set forth in the rejection of claim 119. The UE 1605-fig.16 of Manolakos-1 includes a processor and a computer-readable medium (not shown) having stored instruction that when executed by the processor cause the base station to perform the claimed steps.
Regarding claims 17-18, these claims have similar limitations as those of claims 2-3, respectively.  Therefore, they are rejected under Manolakos-1 and Manolakos-2 for the same reasons as set forth in the rejection of claims 2-3.
6.	Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over Manolakos-1, in view of Manolakos-2, and further in view of Kodali et al. (US 2014/0135027), hereinafter referred to as Kodali.

Kodali discloses a value for the particular time period (delay time period) can be signaled by the wireless network at a radio resource control (RRC) level, see 0025.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a mechanism for receiving a delay period in a RRC message taught by Kodali into the combined systems of Manolakos 1 and Manolakos-2.  The suggestion/motivation for doing so would have been to enable a UE to initiate sending a scheduling request to obtain radio resources on which to communicate the pending uplink data.
Regarding claim 10, this claim has similar limitations as those of claim 5.  Therefore, it is rejected under Manolakos 1 and 2 for the same reasons as set forth in the rejection of claim 5.
Regarding claim 15, this claim has similar limitations as those of claim 5.  Therefore, it is rejected under Manolakos 1 and 2 for the same reasons as set forth in the rejection of claim 5.
Regarding claim 20, this claim has similar limitations as those of claim 5.  Therefore, it is rejected under Manolakos 1 and 2 for the same reasons as set forth in the rejection of claim 5.


                                  Allowable subject matter


                                 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2011/0261716); Lee et al. (US 2018/0167895); Zhang et al. (US 2019/0174466); Akkarakaran et al. (US 2020/0264261) are cited , and considered pertinent to the instant specification.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465